DETAILED ACTION
RE: Flanagan et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s reply filed on 5/17/2022 is acknowledged. Claims 39-51 are pending. Claims 1-38 are canceled. Claims 39, 40, 42, 43, 49 and 51 have been amended.
3.	Claims 39-51 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/17/2022 has been considered by the examiner.

Objections and Rejections Withdrawn
5.	All objections and rejections except those maintained below are withdrawn in view of applicant’s amendments.

Objections and Rejections Maintained
Claim Objections
6.	The objection to claim 51 for a typographical error (see “SEQID” in line 3) is maintained as applicant failed to correct the error.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 39-50 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,407,507 in view of Bar-Eli et al. (US 7,090,844B2, date of patent: 8/15/2006, IDS filed on 2/21/2020), US2010/0310464 (Cicortas Gunnarsson et al., pub. date: 12/9/2010) and Matsumoto et al. (US2003/0157558, pub. date: 8/21/2003).
	The response states that although the claims of the '507 patent may provide sequences of antibodies, which inherently inhibit binding of MCAM to laminin alpha4, this property is not disclosed in the claims, but only in the specification of the '507 patent. When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or co-pending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). Obviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established. In re Rijckaert, 9 F.3d 1531, 28 USPQ2d 1955 (Fed. Cir. 1993). Bar Eli is cited as teaching immunization with MCAM to generate antibodies and phage display libraries. US2010/0310464 is cited as teaching standard techniques of epitope mapping. 
Matsumoto is cited as teaching methods for identifying compounds that interfere with a protein ligand binding reaction. None of the secondary references is cited as teaching that laminin α4 is a ligand for MCAM. Without such teaching in the secondary references, and based only on the claims of the '507 patent, it would not have been obvious to screen other antibodies for inhibiting MCAM binding to laminin α4. 
	Applicant’s arguments have been carefully considered but are not persuasive. Claim 1 of U.S. Patent No. 10,407,507 discloses a method for the treatment of multiple sclerosis using an isolated anti-MCAM antibody, or antigen binding fragment thereof, wherein the antibody inhibits the binding of MCAM to a protein comprising a laminin alpha 4 chain (see the partial image of claim 1 reproduced below). 

    PNG
    media_image1.png
    340
    407
    media_image1.png
    Greyscale

Therefore, the antibody’s property of inhibiting the binding of MCAM to a protein comprising a laminin alpha 4 chain is explicitly disclosed in claim 1 of the patent. 
The antibody disclosed in the claims of the patent would have been obtained by preparing anti-MCAM antibodies and assaying the antibodies to determine if they inhibit the binding of MCMA to laminin alpha4 chain. Thus, the claims of the patent anticipate or render obviousness of instant claim 39. 
Regarding claim 50, the limitation “wherein the antibody inhibits the interaction of an MCAM domain comprising SEQ ID NO:22 and/or SEQ ID NO:23 with a laminin α4 chain” is not an active method step and only describes the property of the antibody. The anti-MCAM antibody comprising LCDR1-3 and HCDR1-3 sequences of SEQ ID NOs: 73-75 and 78-80 disclosed in the claims of the patent meets the limitation of instant claim 50, because it binds to domains 1 and 2 of human MCAM (instant SEQ ID NOs: 22 and 23) without binding to domain 1 or 2 alone, as evidenced by the specification of the patent. The specification of the patent discloses that clone 2120.4.19 (which comprising the CDR sequences of SEQ ID NO:73-75 and 78-80) binds to domains 1 and 2, but not domain 1 or 2 alone (see Figs. 21 and 22 and column 65, lines 12-21). 
Claims 40-49 remain rejected for the reasons set forth in the previous office action mailed on 2/17/2022.
The rejection of claim 51 is withdrawn in view of applicant’s amendment to the claim.

New Grounds of Objection
Claim Objections
9.	Claims 39, 49 and 50 are objected to for the recitation of “lamininα4” (line 2 of claim 39, line 2 of claim 49 and line 3 of claim 50). The claims should be amended to recite “laminin α4”.  Claim 39 is further objected to for the recitation of “laminin a4” (line 4).

Conclusion
10.	No claims are allowed. Claims 39-50 are rejected. Claim 51 is objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643